Citation Nr: 0213193	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as a 100 percent disabling from September 29, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970 and from January 1972 to November 1973.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2000 rating decision by the Columbus, South 
Carolina RO, which granted service connection for PTSD, 
evaluated as 100 percent disabling from September 29, 1999.


FINDINGS OF FACT

1.  The RO received VA medical records on November 13, 1998, 
indicating that the veteran received treatment for PTSD.

2.  The veteran filed a formal claim for service connection 
benefits for PTSD on September 29, 1999.


CONCLUSIONS OF LAW

1.  The submission of VA treatment records on November 13, 
1998, is not construed as an intent to file an informal claim 
for service connection benefits.  38 U.S.C.A. §§ 5101(a), 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.155(a) (2001).

2.  The criteria for an effective date prior to September 29, 
1999, for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.155, 3.400(q)(r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the March 2001 Statement of the 
Case and March 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO also has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all available evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  Moreover, the veteran underwent a VA 
examination in conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he entitled to an effective date 
earlier than September 29, 1999, for the grant of service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as a 100 percent disabling.

The veteran was granted service connection in a September 
2000 rating decision and was assigned a 100 percent rating, 
effective September 29, 1999.  The veteran claims, however, 
that the 100 percent rating should be effective from 
approximately 1997 to 1998, the date he first received 
treatment for PTSD. 

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if the 
application therefor is received within one year from such 
date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (2001).

In cases where the application is not filed until more than 
one year from release of service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991).  
Pursuant to 38 C.F.R. § 3.155, any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim (emphasis added).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.1(p) (2001) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

After carefully reviewing the evidence, the Board concludes 
that the veteran is not entitled to an effective date earlier 
than September29, 1999, for the award of service connection 
for PTSD.  While the RO received VA treatment records on 
November 13, 1998, reflecting that the veteran received 
treatment for PTSD, there is no indication that this 
treatment represented an intent to file a claim for PTSD.  
While the Board must interpret the appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant.  See Talbert v. Brown, 7 
Vet  App 352 (1995).  The appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 
Vet.App. 537 (1995).  The mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek secondary service connection for the 
psychiatric condition.  See, for example, KL v. Brown, 5 
Vet.App. 205, 208 (1993).  Although, the veteran testified 
during the August 2001 RO hearing that he attempted to file a 
claim for benefits around August 1998 by submitting paperwork 
to a VA employee who informed him that she would file the 
claim appropriately, the evidence in the claims file does not 
support this contention.  Accordingly, the Board will not 
construe the filing of the VA treatment records as an intent 
to file an informal claim for service connection benefits for 
PTSD.  Therefore, since the veteran filed a formal claim on 
September 29, 1999, the date of the veteran's claim for 
service connection benefits will be that date upon which it 
is factually ascertainable that a claim for service 
connection for PTSD was filed..



ORDER

Entitlement to an earlier effective date for the grant of 
service connection for PTSD of November 13, 1998, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

